DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Amendment
The Applicant’s Amendment filed on 01/12/2022 in which claims 1-2, 4-7, 12, 14, 16-17, and 20 have been amended and entered of record.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed on 02/16/2016 with respect to claims 1-8 have been considered but are not persuasive. Please see response and rejections below.
Regarding the independent claims 1, 14, and 16, Applicant's arguments that “Garcia '520 does not teach at least the following features: 
after generating the current injection profile, communicating the current injection profile to a controller of the renewable energy generator; 
operating the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile; and 
during a grid fault, operating, by the controller of the renewable energy generator rather than the power plant controller, the renewable energy generator, based on a current set point at the Point of Interconnection, to output current according to the current injection profile. 
In response, the arguments have been fully considered but are not persuasive.  Examiner respectfully disagree such arguments because Garcia '520 teach the features in Fig. 3 and paragraphs as cited below:
after generating the current injection profile, communicating the current injection profile to a controller of the renewable energy generator (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128]; 
operating the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile (these limitations are new matters and unclear see the rejections under 112a and 112b below); and 
during a grid fault ([0025] “in the event of a low-voltage grid fault the central control by the plant controller is replaced by autonomous control carried out by the wind turbines themselves during a "fault stage", in order to ride through the 

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant is also reminded that a claim must be interpreted in light of the specification without reading limitations into the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 14, and 16, the claims recite “operate the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile”.  However, according to paragraph [0069], the current disclosure only teach “When WTGs 14 are being operated according to the normal voltage mode, the voltage level of the grid 16 is within this normal operating band, and both active current and reactive current set points are specified by the TSO 36, with the PPC 32 communicating active current reference values to the WTGs 14 via WTG controllers 15”.  The paragraph does not specify the active current and the reactive current set points are specified by the Transmission System Operator (TSO) 36 is the active current reference values communicating from the Power Plant Controller (PPC) 32 to the WTGs 14 via WTG controller 15.  Specially, according to paragraphs [0070]-[0071] TSO 36 communicating at least one active power set point, Pset value (based on best understood by the current disclosure, assuming Pset value is the active 
Claims 2-13, 15, and 17-20 are rejected due to the rejections of claims 1, 14, and 16 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 16, the claims recite “operate the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile”. According to the current disclosure, it is unclear what is the different between “a reference value provided by the power plant controller” and “the current injection profile”.  For examination purpose, the reference value will be construed as best understood as the current injection profile.

Claims 2-13, 15, and 17-20 are rejected due to the rejections of claims 1, 14, and 16 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0137520 by Garcia; hereinafter “Garcia ‘520”.
Regarding claim 1, Garcia ‘520 discloses a method for controlling a renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) connected to a Point of Interconnection (Fig. 3, 17a,b) of an external power grid (Fig. 3, 15) by a connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11), the method comprising: 
during normal operating conditions ([0024] “[D]uring normal operation, before a fault happens, the individual wind turbines of a wind power plant are normally controlled 
monitoring at least one parameter [0039], [0045] of the connecting network [0036] (Fig. 3, PCM 26, 27, and 28) [0039]; 
modifying, by a power plant controller (Fig. 3, central plant controller 21) of a power plant (Fig. 3) comprising the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) [0039]-[0040], a predetermined injection profile (Fig. 3, central plant controller 21 receives external control input 24 from the utility-grid operator, and measuring parameters at PCM 26-28 and generate the reference-value input 31) [0039]-[0040]) based on the at least one parameter to generate a current injection profile [0038]-[0040] (injecting active and reactive current/power profile) [0126]-[0128] (modification based on the measured value “produce a control signal based on the difference between the two input values”);  
after generating the current injection profile, communicating the current injection profile to a controller of the renewable energy generator (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128]; and 
operating the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile (Fig. 3, reference-value input 31) [0037]-[0040] [0126]-[0128]; and
during a grid fault ([0025] “in the event of a low-voltage grid fault the central control by the plant controller is replaced by autonomous control carried out by the wind  in order to ride through the low-voltage fault. This is also referred to as "local control"”) [0035],operating, by the controller of the renewable energy generator rather than the power plant controller [0025], [0064], the renewable energy generator, based on a current set point at the Point of Interconnection ([0105] “freeze a state” indicates the stop updating, and the freeze state including the grid provider’s requirement at the point of interconnection ([0043]-[0044]), to output current according to the current injection profile (([0105] “freeze a state” indicate the using the same current injection profile) ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).
Regarding claim 2, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein generating the current injection profile comprises calculating a result of a voltage function [0039].
Regarding claim 3, Garcia ‘520 discloses the method of claim 2 above, Garcia ‘520 further discloses wherein the voltage function comprises at least one weight value and receives, as an input, a voltage measured [0039] at a point ([0039] voltage at the PCM”) between the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) and a low voltage transformer (Fig. 3, 19a,b) of the connecting network [0039].
Regarding claim 5, Garcia ‘520 discloses the method of claim 2 above, Garcia ‘520 further discloses the current injection profile comprises a reactive current injection profile, and wherein the voltage function is a first-order polynomial (Fig. 1, straight line curves are the first order).
Regarding claim 6, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the predetermined injection profile is an earlier iteration of 
Regarding claim 7, Garcia ‘520 discloses the method of claim 6 above, Garcia ‘520 further discloses wherein modifying the predetermined injection profile is performed at intervals during normal operating conditions, such that the current injection profile is updated iteratively [0039] [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 8, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the at least one parameter is a voltage level measured at a point in the connecting network [0039].
Regarding claim 9, Garcia ‘520 discloses the method of claim 8 above, Garcia ‘520 further discloses wherein the point in the connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11) is between a low-voltage transformer (Fig. 3, 19a, b) and the renewable energy generator Fig. 3, 2.1, 2.2, and 2.3).
Regarding claim 10, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the at least one parameter is an impedance of the connecting network [0045].
Regarding claim 11, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the current set point is based on grid code requirements [0042]-[0044].
Regarding claim 12, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 also discloses the method further comprising: 
updating a stored current injection profile after generating the current injection profile [0039], the active and reactive current control is continuously modified based on the voltage measurements and the control controller is a computer program to perform the control function, thus the new updated value must be stored [0111]; [0105] “plant controller which provides control of electric production in the nominal-operation and store a pre-fault-operation value of at least one control variable” is also an indication the controller constantly updating the control variable and only “freezing” during the ride through condition).
Regarding claim 13, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 also discloses the method further comprising: 
setting a default current injection profile as the predetermined injection profile for a first iteration of modifying the predetermined injection profile [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 14, Garcia ‘520 discloses a renewable energy power plant (Fig. 3) comprising:
a plurality of renewable energy generators (Fig. 3, 2.1, 2.2, and 2.3). 
a power network (Fig. 3, PCM 26 and 27; plan-internal grid 11) connecting the plurality of renewable energy generators to a Point of Interconnection (Pol) (Fig. 3, 17a,b) to an external power grid (Fig. 3, 15); and 

monitor at least one parameter [0039], [0045] of the power network [0036] (Fig. 3, PCM 26, 27, and 28) [0039]; 
modify a predetermined injection profile (Fig. 3, central plant controller 21 receives external control input 24 from the utility-grid operator, and measuring parameters at PCM 26-28 and generate the reference-value input 31) [0039]-[0040]) based on the at least one parameter to generate a current injection profile [0038]-[0040] (injecting active and reactive current/power profile) [0126]-[0128] (modification based on the measured value “produce a control signal based on the difference between the two input values”);  
after generating the current injection profile, communicate the current injection profile to a controller of a renewable energy generator of the plurality of renewable energy generators (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128]; and 
operate the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile (Fig. 3, reference-value input 31) [0037]-[0040] [0126]-[0128]; and 
 in order to ride through the low-voltage fault. This is also referred to as "local control"”) [0035], operate the renewable energy generator [0025], [0064], based on a current set point at the Pol ([0105] “freeze a state” indicates the stop updating, and the freeze state including the grid provider’s requirement at the point of interconnection ([0043]-[0044]), to output power according to the current injection profile (([0105] “freeze a state” indicate the using the same current injection profile) ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).  
Regarding claim 15, Garcia ‘520 discloses a computer program stored on a machine-readable medium and comprising program code instructions for implementing the method of claim 1 above [0111].
Regarding claim 16, Garcia ‘520 discloses a computer program stored on a machine-readable medium and comprising program code instructions which (Fig. 3, central plant controller 21) [0111], when executed, perform an operation [0111] for controlling a renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) that is connected to a Point of Interconnection (Fig. 3, 17a,b) of an external power grid (Fig. 3, 15) by a connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11), the operation comprising: 
during normal operating conditions ([0024] “[D]uring normal operation, before a fault happens, the individual wind turbines of a wind power plant are normally controlled 
monitoring at least one parameter [0039], [0045] of the connecting network [0036] (Fig. 3, PCM 26, 27, and 28) [0039]; 
modifying, by a power plant controller (Fig. 3, central plant controller 21) of a power plant (Fig. 3) comprising the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) [0039]-[0040], a predetermined injection profile (Fig. 3, central plant controller 21 receives external control input 24 from the utility-grid operator, and measuring parameters at PCM 26-28 and generate the reference-value input 31) [0039]-[0040]) based on the at least one parameter to generate a current injection profile [0038]-[0040] (injecting active and reactive current/power profile) [0126]-[0128] (modification based on the measured value “produce a control signal based on the difference between the two input values”);
after generating the current injection profile, communicating the current injection profile to a controller of the renewable energy generator (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128]; and
operating the renewable energy generator according to a reference value provided by the power plant controller rather than the current injection profile (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128]; and 
 in order to ride through the low-voltage fault. This is also referred to as "local control"”) [0035], operating, by the controller of the renewable energy generator rather than the power plant controller [0025], [0064], the renewable energy generator, based on a current set point at the Point of Interconnection ([0105] “freeze a state” indicates the stop updating, and the freeze state including the grid provider’s requirement at the point of interconnection ([0043]-[0044]), to output current according to the current injection profile (([0105] “freeze a state” indicate the using the same current injection profile) ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).  
	Regarding claim 17, Garcia ‘520 discloses the computer program of claim 16 above, Garcia ‘520 further discloses wherein generating, the current injection profile comprises calculating a result of a voltage function [0039].
Regarding claim 18, Garcia ‘520 discloses the computer program of claim 17 above, Garcia ‘520 further discloses wherein the voltage function comprises at least one weight value [0039] and receives, as an inputs a voltage measured [0039] at a point ([0039] voltage at the PCM”) between the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) and a low voltage transformer (Fig. 3, 19a, b) of the connecting network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia ‘520 in view of US Patent Publication 20100332040 by Garcia; hereinafter “Garcia ‘040”.
Regarding claims 4 and 19, Garcia ‘520 discloses the method of claim 2 and the computer program of claim 17 above, Garcia ‘520 discloses wherein the current injection profile is an active current injection profile [0276].  Garcia ‘520 does not discloses the voltage function is a third-order polynomial.  Garcia ‘040 discloses a voltage function is a third-order polynomial (Fig. 4, curve 404 is a third order).  Would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Garcia ‘040 and provide the voltage function is a third-order polynomial.  Doing so would allow the system react to the voltage function of the third-order polynomial since it is well-known in the art that due to the impedance of the system the voltage function can be a third-order polynomial.
Regarding claims 20, the combination of Garcia ‘520 and Garcia ‘040 discloses the method of claim 4 above, Garcia ‘520 further discloses 

wherein the second voltage function is a first-order polynomial (Fig. 2 is a first-order polynomial).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836